Citation Nr: 0029299	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  93-04 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1943 to May 1946 
and from September 1950 to April 1952.

This appeal came to the Board of Veterans' Appeals (Board) 
from April 1992 and later RO decisions that denied service 
connection for sinusitis, folliculitis, pharyngitis, 
pneumonia, COPD, tinnitus, otitis, residuals of DDT, a low 
back disorder, and arthritis of the left wrist; granted 
service connection for PTSD and assigned a 30 percent 
evaluation for this disorder, effective from May 1994; and 
granted service connection for anhidrosis and assigned a 
zero percent evaluation for this condition, effective from 
December 1992.  In September 1996, the Board determined that 
the veteran had not submitted evidence of well-grounded 
claims for service connection for the claimed disorders; 
denied an increased evaluation for PTSD; and granted an 
increased evaluation of 10 percent for the anhidrosis.

The veteran appealed the September 1996 Board decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court).  He appointed John S. Berry, 
attorney at law, to represent him before the Court.

In a June 1997 motion to the Court, the counsel for the VA 
Secretary requested bifurcation of the case for consideration 
of the issue of an increased evaluation for PTSD, that the 
Court vacate the September 1996 Board decision with regard to 
this issue, and a remand of this issue to the Board for 
further action.  The counsel for the veteran did not respond 
to this motion.  In July 1997, the Court ordered the counsel 
for the veteran to respond to this motion within 30 days.  
Counsel for the veteran did not respond to the July 1997 
Court order, and in August 1997 the Court construed this lack 
of response as consent to the June 1997 motion by the counsel 
for the VA Secretary.  In an August 1997 order, the Court 
vacated the September 1996 Board decision with regard to the 
decision denying an increased evaluation for PTSD and 
remanded the case to the Board for further action on this 
matter as requested in the June 1997 motion.  The case was 
then sent to the Board.

In a February 1998 letter, the Board asked the veteran's 
attorney whether he would represent the veteran before VA.  
In June 1998, a fee agreement between the veteran and the 
attorney was received showing that the attorney was 
authorized to represent the veteran before VA on matters in 
the September 1996 Board decision that were appealed to the 
Court.  In June 1998, the Board remanded the case to the RO 
for additional development.

In a July 1998 memorandum decision, the Court affirmed the 
decision of the Board in September 1996 with regard to the 
issue of service connection for a low back disorder, and 
vacated the decision of the Board in September 1996 with 
regard to the denial of the claim for service connection for 
COPD as not well grounded.  The Court found that sufficient 
evidence had been received to make the claim for service 
connection for COPD plausible and, hence, it was well 
grounded.  The issue of service connection for COPD was 
referred to the Board for further action.  The Court noted in 
this memorandum decision that no other issues in the 
September 1996 Board decision were raised in the veteran's 
brief and that those issues were considered abandoned.  The 
case was thereafter returned to the Board.

In a July 1999 letter, the RO asked the counsel for the 
veteran whether he wanted to submit additional evidence and 
or argument with regard to the issue of service connection 
for COPD.  A review of the record does not show receipt of a 
reply to this correspondence.

In February 2000, the Board denied a higher rating for PTSD, 
initially assigned a 30 percent evaluation, effective from 
May 1994.  At that time, the Board also remanded the issue of 
service connection for COPD to the RO for additional 
development.



FINDINGS OF FACT

1.  Service connection is in effect for paralysis of the 
right median and ulnar nerves, rated 70 percent; PTSD, rated 
30 percent; residuals of a gunshot wound to Muscle Groups V 
and VI of the right arm, rated 30 percent; postoperative 
scar, sympathectomy, in the area of the third rib on the 
right, rated 10 percent; and anhidrosis, rated 10 percent.  
The combined rating for the service-connected disabilities is 
90 percent and the veteran is entitled to a total rating for 
compensation purposes based on unemployability due to these 
disabilities.

2.  COPD was not present in service or for many years later 
and it is not causally related to an incident of service or 
to a service-connected disability.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active service; nor 
is COPD proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from March 1943 to May 1946 
and from September 1950 to April 1952.

Service medical records show that the veteran was 
hospitalized from March to April 1943.  Chest X-ray during 
this hospitalization was essentially negative.  The diagnoses 
on the report of the hospital summary were nasopharyngitis, 
catarrhal, acute; and vaccination, thyroid fever, reaction 
from, received in March 1943.  The report of the veteran's 
medical examination for separation from service in May 1946 
shows that he had no abnormality of the lungs and that chest 
X-ray was negative.

Service medical records for the veteran's second period of 
active service show that he sustained a gunshot wound in 
Korea in March 1951 sustaining a perforating wound of the 
right upper arm with severance of the brachial artery and 
damage to the ulnar and median nerves.  He initially 
underwent debridement of the wound at station and field 
hospitals and then he was transferred to the Walter Reed Army 
Hospital in April 1951.  At this latter hospital he underwent 
dorsal sympathectomy in April 1951, right; scarplasty, right 
arm in May 1951; scarplasty, right arm in June 1951; 
exploration of median and ulnar nerves of the right arm in 
October 1951; and neurorrhaphy, ulnar nerve, of the right arm 
in October 1951.  The diagnoses were residuals of compression 
of median nerve by scar tissue, right upper arm, secondary to 
wounds incurred in Korea in March 1951; residuals of 
compression of ulnar nerve by scar tissue, right upper arm, 
secondary to wounds incurred in Korea in March 1951; and 
partial paralysis, right hand, secondary to the first 2 
diagnoses.  

The report of the veteran's medical examination for 
separation from service in April 1952 shows normal lungs.  A 
respiratory disorder was not found and a chest X-ray in March 
1952 was reportedly normal.

The veteran underwent a VA medical examination in July 1952.  
His respiratory system was normal.

VA and private medical reports show that the veteran was 
treated and evaluated for respiratory problems in the 1980's 
and 1990's.  The more salient medical reports with regard to 
the claim for service connection for COPD are discussed in 
the following paragraphs.

The veteran underwent a VA medical examination in October 
1991.  Chest X-rays revealed surgical clips in the right 
apex.  The heart was within normal limits of size.  There  
was some scarring at the left apex.  There were no acute 
infiltrates noted.  Pulmonary function studies indicated 
asthma.  The diagnoses were asthmatic bronchitis and 
bronchial asthma.

The veteran underwent medical examinations for VA purposes in 
1992.  The report of his examination in February 1992 shows 
residuals of gunshot wound injuries.  It was noted that the 
veteran also had significant shortness of breath with even 
mild exertion and he gave a history of asthma that began in 
Korea.  The examiner recommended a pulmonary evaluation.  In 
July 1992, the same examiner again recommended pulmonary 
evaluation of the veteran.

The veteran underwent pulmonary evaluation at a VA medical 
facility in March 1993.  The impressions were severe 
obstructive, mild restrictive dysfunction obstruction, 
probably secondary to asthmatic component, restrictive 
dysfunction could be secondary to previous surgery (right 
dorsal sympathectomy).

The veteran underwent a VA medical examination in October 
1993.  He complained of coughing and shortness of breath. 
Chest X-rays showed no active disease.  The assessment was 
shortness of breath with pulmonary functions tests that the 
examiner found consistent with severe obstructive pulmonary 
disease.  The examiner opined that this condition was 
probably related to the veteran's history of cigarette 
smoking and possibly more recent development of chronic 
bronchitis.  It was unclear to the examiner whether on not 
the veteran may have had a pneumothorax at the time of his 
dorsal sympathectomy.  However, even if a pneumothorax had 
occurred, the examiner did not think it accounted for the 
severity of the COPD.  The veteran's complaints of shortness 
of breath after his hospitalization in service were probably 
more likely due to deconditioning after a year in the 
hospital as opposed to the development of any significant 
lung disease during the period.  

Statements from the veteran's wife dated in 1994 and 
testimony from the veteran at a hearing in May 1994 are of 
record.  This evidence is to the effect that the veteran has 
had breathing problems since surgery in service in 1951.

A private medical report shows that the veteran underwent 
pulmonary function studies in March 2000.  These studies 
revealed severe obstructive lung defect.

The veteran underwent a VA medical examination in March 2000 
pursuant to a Board remand of the case to the RO in order to 
obtain a medical opinion as to the etiology of the COPD, 
including whether it is at least a s likely as not that the 
service-connected disabilities (specifically, the right 
dorsal sympathectomy) caused some part of, or increased the 
severity of, the COPD.  The examiner concluded that the 
veteran had severe emphysema and severe obstructive pulmonary 
disease measured by pulmonary functions, as a result of 
smoking and tobacco abuse in the past.  The examiner opined 
that the sympathectomy did not interfere with his severe COPD 
and, therefore the COPD was not related to service.  The 
examiner opined that the COPD was not aggravated by the 
pneumothorax nor did it seem to modify the dorsal 
sympathectomy in any of his ability to breath at this point 
in time given the hyperinflated lung volumes that the veteran 
now had.

A review of the record shows that service connection is 
currently in effect for paralysis of the right median and 
ulnar nerves, rated 70 percent; PTSD, rated 30 percent; 
residuals of a gunshot wound to Muscle Groups V and VI of the 
right arm, rated 30 percent; postoperative, sympathectomy, 
scar in the area of the third rib on the right, rated 
10 percent; and anhidrosis, rated 10 percent.  The combined 
rating for the service-connected disabilities is 90 percent 
and the veteran is entitled to a total rating for 
compensation purposes based on unemployability due to these 
disabilities.


B.  Legal Analysis

The veteran's claim for service connection for COPD is well 
grounded as noted in the introduction section of this 
decision.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995). 

The service medical records are negative for COPD and the 
post-service medical records do not show the presence of this 
condition until many years after service.  The service 
medical records reveal that the veteran underwent a right 
dorsal sympathectomy in April 1951 and testimony from him 
links his current COPD to this incident.  While the reports 
of his VA medical examination in March 1993 indicates the 
possibility of such a link, the overall medical evidence 
indicates that the COPD is due to the veteran's cigarette 
smoking in the past.  In February 2000, the Board remanded 
the case to the RO in order to obtain a medical opinion as to 
the etiology of the COPD, including whether a service-
connected disability aggravated this condition, and the 
veteran underwent a VA medical examination for this purpose 
in March 2000.  The examiner who performed that examination 
concluded that the COPD was due to the veteran's smoking and 
tobacco use in the past and that the dorsal sympathectomy in 
service did not cause or aggravate the COPD.  Nor does the 
medical evidence link the veteran's COPD to another incident 
of service or service-connected disability.

After consideration of all the evidence, the Board finds that 
the veteran's COPD was not present in service or for many 
years after service, and that it is not causally related to 
an incident of service or to a service-connected disability.  
The preponderance of the evidence is against the claim for 
service connection for COPD, and the claim is denied.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for COPD is denied.




		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

